FILED
                            NOT FOR PUBLICATION
                                                                             DEC 08 2016
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


STEVE C. EDGECOMB,                               No.    14-35337

              Plaintiff-Appellant,               D.C. No. 2:13-cv-00704-JCC

 v.
                                                 MEMORANDUM*
CAROLYN W. COLVIN, Acting
Commissioner of Social Security
Administration,

              Defendant-Appellee.


                    Appeal from the United States District Court
                      for the Western District of Washington
                   John C. Coughenour, District Judge, Presiding

                      Argued and Submitted October 5, 2016
                              Seattle, Washington

Before: W. FLETCHER, FISHER and N.R. SMITH, Circuit Judges.

      Steve Edgecomb suffers from severe degenerative disc disease and sought

disability benefits as a result. After evaluating the medical opinions of over 10

medical professionals, an administrative law judge (ALJ) found Edgecomb



      *
       This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
ineligible for disability benefits. That decision was upheld by the Social Security

Appeals Council and the district court. We also affirm.1

      Edgecomb primarily relies on medical opinions given by “other sources.”

See 20 C.F.R. § 404.1513(d)(1). To disregard such opinions, an ALJ need only

offer “reasons germane to each witness.” See Molina v. Astrue, 674 F.3d 1104,

1111 (9th Cir. 2012). For example, opinions of “other sources” may be rejected if

presented as “check-off reports” lacking “explanation.” See id. An opinion may

also be rejected if it conflicts with the opinion of a physician or other qualified

medical source. See id. at 1111-12. Both reasons are applicable here.

      The ALJ offered germane reasons to reject the opinion of Nancy Armstrong

– a nurse practitioner. Her opinion was presented as a “check-off report” that

lacked explanation. Further, it was in conflict with the opinion of Dr. Lisa

Garrison, an examining physician. These reasons were sufficient to reject

Armstrong’s opinion.

      Nor did the administrative law judge err in rejecting the opinion of Terry

Mertens and Lisa Lang due to Edgecomb’s lack of credibility. The ALJ offered

clear and convincing reasons to discredit Edgecomb’s statements, including:

      1
       Although Edgecomb presented numerous arguments in briefing, he
narrowed the scope of the appeal at oral argument to the rejection of medical
evidence presented after November 2011.

                                           2
inconsistent testimony, observed evasiveness with respect to work history and – to

some degree – inconsistency with evidence from medical sources. Accordingly,

discrediting Edgecomb’s self-reports was a sufficiently germane reason to reject

portions of Mertens and Lang’s opinion dependent on those self-reports.

      Finally, the 2011 MRI does not warrant reversal. It contains no information

regarding Edgecomb’s functional limitations. Rather, it provides information

already accepted by the administrative law judge: that Edgecomb has severe

degenerative disc disease. The question is what functional limitations that disease

places on his ability to work. The 2011 MRI does not answer that question.

Accordingly, the ALJ did not err in failing to mention it and, even if he did, that

failure was harmless.2

      AFFIRMED.




      2
        The same is true for the medical opinions of Drs. Andrew Manista and
Ryan Halpin, which were offered after the administrative law judge issued his
opinion. Both concluded Edgecomb was a candidate for spinal fusion. But neither
offered an opinion on functional limitations Edgecomb may or may not have in a
workplace.

                                           3